EXHIBIT 99.8 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ENACTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Acasti Pharma Inc. (the “Company”) on Form 40-F for the year ended February 28, 2013 (the “Report”) as filed with the U.S. Securities and Exchange Commission, I, Henri Harland, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the U.S. Sarbanes-Oxley Act of 2002, that to my knowledge: (i) the Report fully complies with the requirements of Section 13(a) or 15(d) of the U.S. Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 29, 2013 /s/ Henri Harland Henri Harland Chief Executive Officer
